The employee in this case could have discovered the alleged negligence of his superior by the exercise of ordinary care for his own safety and the safety of others. An employee assumes the risk of his master's negligence which he can discover by the exercise of ordinary care. In this case the employee was not ordered to use the alleged defective appliance. If he had *Page 457 
been so ordered my opinion would be different. My opinion is strengthened, I think, by the rules of the company which are in evidence in this case. The pertinent parts are as follows: "Do not assume anything in connection with the operation of your motive equipment on the main line, but know what you are doing and know that you are doing the right thing in all cases. . . Foremen must be vigilant at all times to protect, not only themselves but the men under their supervision, from incurring personal injuries. . . It is up to you to supply the judgment and care necessary to prevent personal injury to any member of your gang. Nearly all personal injuries are the result of carelessness, a human weakness which can be overcome by careful thought and judgment. . . The responsibility for the safety of motor car and men riding upon it rests wholly with the foreman in charge of the car. We have no control over the movement of automobiles at highway crossings, and it is not practical to require trains to protect against motor cars; therefore the entire burden of preventing collisions rests with those who are operating and who are in responsible charge of the motor car."